Citation Nr: 1135259	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2010.  A copy of the transcript of this hearing has been associated with the claims file.

When this issue was previously before the Board in February 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

The competent clinical, and competent and credible lay, evidence of record shows that the Veteran incurred bilateral hearing loss during or as a result of active duty.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during or as a result of active service.  38 U.S.C.A. §§ 11101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred bilateral hearing loss as a result of exposure to noise and loud noises while on active duty.  His DD 214 provides that his MOS was lineman and that he had Vietnam service.  During the December 2010 hearing, the Veteran gave credible testimony as to noise exposure during active duty.  He also stated that while on active duty he never saw one item of hearing protection.  The Board observes that exposure to noise and loud noises is consistent with the circumstances of the Veteran's service and finds that the Veteran was most probably exposed to noise and loud noises during active duty.  During the hearing, the Veteran also provided credible testimony that he had not shot more than 50 rounds since separation, and that he had always used hearing protection, at his wife's request.  

The report of a May 2011 VA audiology examination conducted pursuant to the Board's February 2011 remand provides that the examiner reviewed the Veteran's claims file.  The report sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The audiology results show that the Veteran has hearing loss for VA purposes.  38 C.F.R. § 3.385 (2010).  

The examiner provided the opinion that the Veteran's hearing loss was at least as likely as not (50/50 probability) caused by or a result of military noise exposure.  She explained that she had been an active duty audiologist for 24 years and had evaluated numerous personnel who served during the Veteran's time period (1960s-1970s) who were exposed to a variety of hazardous noise sources without use of hearing protection.  She stated that her opinion was based on an interview with the Veteran, a review of his service treatment records and VA records, and knowledge of the noise exposure and duties/tasks the Veteran performed while on active duty.  She stated that without frequency specific audiometrics from enlistment or separation, it was impossible to determine the status of the hearing at either time.  She said that his reported history while on active duty made it as likely as not that the noise he was exposed to caused some amount of damage to his hearing, resulting in tinnitus and hearing loss.  She also stated that it was as likely as not that the Veteran's use of recreational weapons contributed to the hearing loss.  Without clear audiometric tests it was not possible to determine the amount of hearing loss due to military service, but it was as likely as not that the Veteran's hearing ability changed for the worse [during active duty] due to hazardous noise.  

In light of the Veteran's credible testimony as to his inservice noise exposure and his invariable post-service use of hearing protection, and the positive May 2011 VA opinion, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


